department of the treasury internal_revenue_service washington d c tax exempt anb government entities division u i l no third party contacts release number release date date date contact person identification_number telephone number employer_identification_number u u o u o n u o i o o o contributor x i k k n i dear this is in response to your request for an extension under sec_4943 of the internal_revenue_code for an additional five-year period for disposing of excess_business_holdings held in a donor_advised_fund you are exempt under sec_501 and are classified as a sponsoring_organization within the meaning of sec_4966 of a donor_advised_fund known as fund in year you received x shares of common_stock of holding as a bequest from contributor that was credited to fund you currently own y shares of such stock the advisors to fund are four children of contributor and had included his spouse until her death contributor who died almost a year before year was a substantial_shareholder of holding a family-owned company that owns all of the outstanding_stock of company and subsidiaries a forest products corporation with sawmill operations holding has two classes of voting_stock and one class of non-voting stock all stock is under a restrictive stock transfer agreement among shareholders which in effect severely limits the transferability and liquidity of the shares of stock you own approximately dollar_figure percent of the voting_stock of holding with the rest owned as follows dollar_figure percent by fund's advisors dollar_figure percent by a marital trust for the benefit of contributor’s spouse which currently is in post-death administration after her death and dollar_figure percent by various trusts for the benefit of children of fund’s advisors since receiving the x shares in year holding redeemed percent of your shares in year and year leaving you with a current balance of y shares of stock because the forest products industry is in the midst of a very significant downturn and holding has had operating losses as a direct result of the current economic climate holding has been unable to fulfill its obligation to redeem the remainder of the voting_stock you represented that none of the other shareholders of the stock is willing or able for legal or financial capacity reasons or both to purchase the shares of holding you own also it would be impossible to sell the shares to an unrelated third party except at a price substantially below fair_market_value because of the undesirability of being a minority shareholder in a family-owned business and subject_to the restrictive stock transfer agreement as such the only practical buyer of the stock is holding which will redeem all your shares at the rate of z shares per year until all shares have been redeemed with final redemption occurring before expiration of the requested five-year extension your state attorney_general has reviewed and approved the plan finding it reasonable and appropriate under the circumstances applicable law sec_4943 imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year which ends during the taxable_period a tax equal to ten percent of the value of such holdings sec_4943 defines the term excess_business_holdings to mean with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 provides that the permitted holdings of any private_foundation in an incorporated business_enterprise are i percent of the voting_stock reduced by ii the percentage of the voting_stock owned by all disqualified persons sec_4943 provides that a private_foundation shall have a five-year period beginning on the date_of_acquisition of excess_business_holdings to dispose_of such holdings where the acquisition or increase in excess_business_holdings is not the result of a purchase by the private_foundation or a disqualified_person sec_4943 provides that the irs may extend for an additional five years the initial five- year period under sec_4943 for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if a the foundation establishes that i it made diligent efforts to dispose_of such holdings during the initial five-year period and ii disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings b before the close of the initial five-year period i the private_foundation submits to the irs a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundation submits the plan to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the irs any response the private_foundation receives during the five-year period and c the irs determines that such plan can reasonably be expected to be carried out before the close of the extension period sec_4943 of the code provides that for purposes of this section a donor_advised_fund as defined in sec_4966 shall be treated as a private_foundation sec_4943 of the code provides that in applying this section to any donor_advised_fund the term disqualified_person means with respect to the donor_advised_fund any person who is a described in sec_4966 and b a member_of_the_family of an individual described in subparagraph a sec_4966 of the code defines the term sponsoring_organization to mean an organization described in sec_170 that is not a private_foundation and maintain sec_1 or more donor advised funds sec_4966 provides that the term donor_advised_fund includes a fund or account with respect to which a donor or any person appointed or designated by such donor has advisory privileges with respect to the distribution or investment of amounts held in such fund or account by reason of the donor’s status as a donor analysis you are subject_to sec_4943 which imposes a tax on the excess_business_holdings of private_foundations generally under sec_4943 a private_foundation is permitted to hold twenty percent of the voting_stock in a business_enterprise with any excess constituting excess_business_holdings however if a private_foundation acquires holdings in a business_enterprise other than by purchase eg by gift which causes the foundation to have excess_business_holdings then the interest of the foundation in such business_enterprise shall be treated as held by a disqualified_person rather than the foundation for a five-period beginning on the date such holdings were acquired by the foundation under sec_4943 under sec_4943 the internal_revenue_service may extend the initial five-year period for disposing of excess_business_holdings that you currently hold for an additional five years if you establish that i you made diligent efforts to dispose_of such holdings during the initial five-year period and disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings ii before the close of the initial five-year period you submit to the internal_revenue_service and attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to your disposition of the excess_business_holdings involved a plan for disposing of all of the excess_business_holdings involved during the extension and iii the internal_revenue_service determines that such plan can reasonably be expected to be carried out before the close of the extension period as a sponsoring_organization and owner of the assets of fund which is treated as a private_foundation for purposes of sec_4943 fund’s holdings and thus your holdings of the outstanding voting_stock of holding represent excess_business_holdings for purposes of sec_4943 you must entirely dispose_of your excess_business_holdings within five years of receipt pursuant to sec_4943 unless you obtain approval for an extension for an additional five-year period as set forth in sec_4943 you submitted your request for an additional five-year period to dispose_of your unusually large bequest from contributor prior to the expiration of the initial five-year period for disposing of such excess_business_holdings your request fully described your plan including the diligent steps you have taken to dispose_of the stock within the initial five-year period and represented that such disposition has not been possible except at a price substantially below fair_market_value by reason of the size and complexity of your holdings also you submitted your plan to dispose_of the stock by redemption within the additional five- year period to your state attorney_general who approved the plan finding it reasonable and appropriate under the circumstances based on the information submitted we have determined that your plan to dispose_of your outstanding shares of stock of holding to eliminate any excess_business_holdings within an additional five-year period can reasonably be expected to be carried out ruling under sec_4943 the period during which you may dispose_of your holding stock is extended for the additional five-year period that you requested this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resoive questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely mary j salins manager exempt_organizations technical group enclosure notice
